DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 11/04/2021.  Claims 1, 5-8, and 15-16 are currently amended, claim 9 is cancelled, and claims 4 and 10-14 are withdrawn.  Claims 1-3, 5-8, and 15-16 are currently examined below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. Representative claim 1 recites (additional limitations crossed out):
 A digital marketing system including a first service for performing a lead generation for attracting potential customers, and a second service for performing a lead nurturing for turning the potential customers into prospective customers, the digital marketing system comprising:





wherein 
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers a marketing activity.  That is, other than reciting the steps as being performed by an “information processing apparatus” comprised of a first and second “receiver”, a “creator” and a “provider”, and a “user terminal”, as well as communicating via a “network”, nothing in the claim elements precludes the steps from being described as humans performing a marketing activity.  For example, but for the computer language, the steps describe a human client providing the “purpose” to an ad service, wherein the ad service then instructs a web designer (i.e. first service) to create a home page, the ad service receiving marketing information from an analytics company (i.e. second service), and then relaying the marketing information to the client.  If a claim limitation, under its broadest reasonable interpretation, covers performance of an advertising activity, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Independent claims 15 and 16 feature limitations similar to those of claim 1 and are therefore also found to recite an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of an “information processing apparatus” comprised of a first and second “receiver”, a “creator” and a “provider”, and a “user terminal” to perform the steps.  These additional elements are recited at a high level of generality (see at least pages 10-12) such that they amount to no more than mere instructions to apply the exception using generic computing components (The Examiner notes that the “receiver”, “creator”, or “provider” aren’t described in the specification).  Claims 5-8 feature the additional elements of a “template”, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an “information processing apparatus” comprised of a first and second “receiver”, a “creator” and a “provider”,  and a “user terminal” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 5-8 introduce the additional elements of “template”, “inquiry form” and “tags”, however these additional elements merely perform well-known, routine, and conventional activities.  The additional elements allow for the transmission of data, which is deemed conventional, as evidenced by Symantec, which featured receiving or transmitting data over a network.  Therefore the claims are not found to be patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "appropriate template" in claims 1, 15, and 16 is a relative term which renders the claim indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "marketing information necessary for marketing" in claims 1, 15, and 16 is a relative term which renders the claim indefinite.  The term "necessary" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.
Regarding claim 7, the limitation “...wherein the circuitry of the information processing apparatus transmits, to the first service, transmission destination information together with the created content information, the identification information of the second service when transmitting the created content information , the identification information of the second service” is indefinite. The claim is written in a manner that renders the metes and bounds of the claim unclear.  The claim appears to be missing language that would clarify the limitation.  For sake of examination, the Examiner shall interpret the claim as further
Dependent claims are rejected as well since they inherit the limitations of the independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patro (US 2012/0265632) in view of Kievet (US 2017/0063653) and Avritch (US 8,515,941)
Regarding claim 1, Patro discloses  A digital marketing system including a first service for performing a lead generation for attracting potential customers, and a second service for performing a lead nurturing for turning the potential customers into prospective customers, the digital marketing system comprising:
an information processing apparatus including circuitry, communicable with the first service and the second service via a network, the circuitry including: 
a first receiver configured to receive information on a purpose of digital marketing from a user terminal operated by a user, via the network;
a creator configured to instruct the first service to create a home page using an appropriate template based on the information on the purpose of digital marketing;
Patro discloses a system wherein a seller may enter data into a seller form (i.e. template) that is used to generate a product page (Fig. 12, Paras. [0113]-[0114]).
Patro does not disclose:
A second receiver configured to receive, from the second service, marketing information applicable for marketing, the second service being configured to acquire the marketing information from the home page in response to browsing of the home page; and
A provider configured to provide the marketing information to the user terminal
Patro discloses reporting to a seller when a buyer purchases an offered product (i.e. reports activity on page) (Para. [0074]).  However, Patro does not explicitly state that it is received from a “second service”.  Kieviet teaches a system that features an analytics server that provides a report featuring data from tags embedded in web pages to a client device (Para. [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Patro to provide reports as taught by Kieviet since it would allow for the monitoring of the performance of the product page of Patro.
Patro also does not disclose wherein the creator, in response to presence of a template selected by the user, is configured to instruct the first service to create the home page using the selected template in place of the appropriate template.  Avritch teaches a system wherein users must select a template, and if they do not, a suitable default template is assigned (see at least Col. 5, Lines 49-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Patro to utilize the teachings of Avritch since it would allow users a greater measure of control over generated websites.  
Regarding claim 2, Patro discloses The digital marketing system according to claim 1,
wherein the circuitry of the information processing apparatus is configured to display, on a display of the user terminal, information assisting the user to input the information on the purpose of digital marketing, and receive the information on the purpose of digital marketing input to the user terminal, from the user terminal.  See Fig. 12.
Regarding claim 3, Patro discloses The digital marketing system according to claim 1,
wherein the information on the purpose of digital marketing includes one or more pieces of information on genre of product, information on a target business type expected to purchase product, selectable from one or more goods and one or more services, information on attribute of a target expected to purchase the product, and information on characteristics of the product,
wherein the circuitry of the information processing apparatus creates content information to be posted on the home page based on the one or more pieces of information on the genre, the target business type, the attribute of the target, and the characteristics of the product selected by the user.  
Patro discloses a user entering information corresponding to a product, wherein a display is generated in response to said data on a product page (Fig. 12, Paras. [0113]-[0115]).
Claims 15 and 16 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Regarding claim 5, Patro does not fully disclose The digital marketing system according to claim 3,
wherein the circuitry of the information processing apparatus transmits, to the first service, the created content information together with identification information of the second service,
wherein the first service creates a template, and embeds a first tag together with the identification information of the second service.
Patro discloses a user providing information corresponding to a product (i.e. content information) in a seller form (i.e. template).  However, Patro does not disclose the remainder of the claim.  Kievet teaches the inclusion of a tracking ID in the tracking code of a tag, wherein the tag tracks browsing activity and includes information regarding where to send data to (Paras. [0019], [0113]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Patro to utilize tags with tracking IDs as taught by Kieviet since it would allow for the monitoring of the performance of the product page of Patro.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patro (US 2012/0265632) in view of Kievet (US 2017/0063653) and Avritch (US 8,515,941), and in further view of Smith (US 5,963,952).
Regarding claim 6, Patro  and Kievet do not disclose The digital marketing system according to claim 5,
wherein the first service includes an inquiry form  wherein the inquiry form includes a second embedded tag that includes the identification information.  Smith teaches the use of for tags in the creation of fields (i.e. inquiry forms) in web page that will accept input, wherein the form tag defines an URL (i.e. identification information of 
Regarding claim 7, Patro does not disclose The digital marketing system according to claim 6,
wherein the circuitry of the information processing apparatus transmits, to the first service, transmission destination information together with the created content information, the identification information of the second service when transmitting the created content information , the identification information of the second service.
In light of the 112 rejection, Kievet teaches the inclusion of a tracking ID in the tracking code of a tag, wherein the tag tracks browsing activity associated with a user identifier, and includes which account to send data to (Paras. [0019], [0113]-[0114]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Patro to provide reports as taught by Kieviet since it would allow for the monitoring of the performance of the product page of Patro.  Alternativiely, Smith teaches the use of form tags that define an URL (i.e. transmission destination) that will accept the submitted input (Col. 1, Lines 42-58; Col. 9, Lines 8-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Patro, Kievet, and Avritch to include an URL (i.e. data destination) in a form tag as taught by Smith since it would allow for the collection of submitted user data. 
Regarding claim 8, Patro does not disclose The digital marketing system according to claim 6,
wherein the circuitry of the information processing apparatus transmits, to the first service, identification information of the user terminal together with the created content information and the identification information of the second service when transmitting the created content information and the identification information of the second service.  Kievet teaches the inclusion of a tracking ID in the tracking code of a tag, wherein the tag tracks browsing activity associated with a user identifier, and includes which account to send data to (Paras. [0019], [0113]-[0114]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Patro to provide reports as taught by Kieviet since it would allow for the monitoring of the performance of the product page of Patro.  Further, Smith teaches the use of form tags that define an URL (i.e. transmission destination) that will accept the submitted input (Col. 1, Lines 42-58; Col. 9, Lines 8-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Patro, Kievet, and Avritch to include an URL (i.e. transmission destination) in a form tag as taught by Smith since it would allow for the collection of submitted user data.  
Response to Arguments
Applicant's arguments with respect to claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims are directed to a machine due to specific circuitry elements.  The Examiner respectfully disagrees.  As stated in the body of the rejection above “These additional elements are recited at a high level of generality (see at least pages 10-12) such 
Applicant's arguments with respect to claims rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that Patro fails to teach to create a home page using an appropriate template.  The Examiner respectfully disagrees.  The Examiner asserts that the “seller form” of Patro is equivalent to a “template” since the data provided to the seller form is used to create a product page.
Applicant’s argument regarding the limitation “wherein the creator, in response to presence of a template selected by the user, is configured to instruct the first service to create the home page using the selected template in place of the appropriate template” has been considered but is moot due to the application of new prior art.
Based on the above, the 103 rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
                                                                                                                                                                                                   /SAM REFAI/Primary Examiner, Art Unit 3681